RECEIVED

JUL i 8 2019 UNITED STATES DISTRICT COURT
TONY A, MOORE, CLERIC WESTERN DISTRICT OF LOUISIANA
ES NANDHIA’ LOUISIANA. ALEXANDRIA DIVISION
LAWRENCE DAVIS, CIVIL ACTION NO. 1:16-CV-1683-P
Plaintiff
VERSUS JUDGE DEE D. DRELL
CHRISTUS ST. FRANCIS MAGISTRATE JUDGE PEREZ-MONTES
CABRINI HOSPITAL, ET AL..,
Defendants
JUDGMENT

For the reasons contained in the Report and Recommendation of the
Magistrate Judge previously filed herein, noting the absence of objections thereto,
and concurring with the Magistrate Judge’s findings under the applicable law;

IT IS ORDERED that the Complaints (Docs. 1, 20) are hereby DISMISSED
WITHOUT PREJUDICE under Rule 41 of the Federal Rules of Civil Procedure.

THUS DONE AND SIGNED at Alexandria, Louisiana, on this JT dag of

C i , 2018,

=—— ur A _—_

  

DEE D. DRELL
UNITED STATES DISTRICT JUDGE

 
